DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “determining a first field strength in a first direction and determining a second field strength in a second direction by the magnetic angle sensor; and determining a third field strength in the first direction and determining a fourth field strength in the second direction by the second magnetic angle sensor, wherein the first magnetic angle sensor and the second magnetic angle sensor are combined into the travel-sensing arrangement, and wherein the first magnetic angle sensor and the second magnetic angle sensor detect a magnetic field caused by a permanent magnet connected to a brake activation rod” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 4, the closest prior art fails to disclose “a first magnetic angle sensor comprising a first sensing element for sensing a first field strength in a first direction and a second sensing element for sensing a second field strength in a second direction; and a second magnetic angle sensor comprising a third sensing element for sensing a third field strength in the first direction and a fourth sensing element for sensing a fourth field strength in the second direction, wherein the first magnetic angle sensor and the second magnetic angle sensor are combined into the travel-sensing arrangement, and wherein the first magnetic angle sensor and the second magnetic angle sensor detect a magnetic field caused by a permanent magnet connected to a brake activation rod” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868